1. Recent repression of demonstrations in Russia
The next item is the debate on six motions for resolutions on recent repression of demonstrations in Russia.
author. - (LT) As it goes about its activities and in its dealings with other countries, the European Union acts in accordance with its fundamental values, the most important of which are democracy and human rights and freedoms.
When addressing the European Parliament, Russian Duma delegates state they profess the same values as the European Union. However, Russia is not about to listen to anyone's advice on how to deal with domestic matters.
The brutality against peaceful demonstrations by residents in Moscow, Saint Petersburg and Nizhny Novgorod expose the Russian Government's intolerance and fear of independent thinkers, especially as the presidential elections of 2008 approach.
As soon as Russia experienced the political and economic power of its energy supply 'weapon', it ceased to pay any attention to international public opinion and the signals it sends about breaches of human rights in the country. Russia is a strategic partner of the European Union, and for the sake of energy policy we apply a double standard: one for Russia and another for the rest of the world.
As we negotiate a new treaty of cooperation between the European Union and Russia, I invite the Council to take a look at events in Russia and not to make any concessions to it.
author. - (PL) Madam President, it is a good thing that we have managed, in this House, to draw up a compromise version of the resolution on human rights infringements in Russia, as it is important for the European Parliament to have a united position and to address both Russian society and the Russian president, Vladimir Putin, with one voice. In the sad days following the loss of the first democratic Russian president, Boris Yeltsin, it is especially important for all those who have been rooting for democracy in Russia and for whom a democratic Russia ought to be an important partner for Europe, to now acknowledge that the Russia of today has not fulfilled all the dreams which we shared when Boris Yeltsin appeared on the political stage in that country. Unfortunately, these hopes have remained unfulfilled. We have to acknowledge this fact and that is what our resolution expresses. I would like to once again point out that I am pleased that the resolution is the result of a compromise between many, diverse political groups.
I have to say that, for me, the images shown on television of how the demonstrations held by human rights campaigners in Russia were repressed, were indeed traumatic, as they also reminded me of the worst times in my country when street protests were brutally crushed by the police. I would like to point out that, surprisingly, the Russian Human Rights Ombudsman shares this assessment of the brutality of the Russian police. That is why our declaration contains an appeal to the Russian Duma and to our colleagues, namely Russian Members of Parliament, to set up a special committee to deal with this issue.
In appealing to you, Members of this House, to adopt this resolution, I would like to also appeal to the Russian citizens, who sadly currently do not have access to real information, to be aware that our actions are not a sign of Russophobia, as the Kremlin's propaganda often claims. In fact, quite the opposite is the case. Our actions, our struggle to defend human rights in Russia, to bring democracy back to Russia stem from our deep feelings of friendship towards this country and our deep respect for great Russian literature and for Russia as a great nation. We want that nation to enjoy the same freedoms that we enjoy in the European Union and I would like the European Parliament to be an institution that is like a beacon of light for Russians, illuminating the path to democracy.
(DE) Madam President, this week, the European Parliament has dealt with Russia on several occasions, in the sub-committee on human rights with Commissioner Piebalgs, at a joint meeting of the Delegation for relations with Russia, Belarus and Ukraine, and now here in plenary, because the problems are becoming more and more acute. We have observed the massive human rights violations in Moscow and St. Petersburg with dismay, where peaceful demonstrations against the authoritarian bias of the system were suppressed by violent intervention by the police, with attacks made against passers-by who were not involved and western journalists.
The intimidation and suppression of the freedom of speech, the freedom of assembly and the freedom of the press in Russia has become systematic. We are familiar with this type of disinformation and lies from the war in Chechnya. Many media are under government control or operate self-censorship. Independent journalists such as Anna Politkovskaya were murdered. With 13 journalist murders during Putin's time in office alone, Russia occupies third place after Iraq and Algeria - an alarming result.
The political opposition cannot find any mouthpiece. The freedom of the press and freedom of speech are under immense threat. Potential political opponents of Putin, such as Chodorkovsky and Lebedev are sitting in prison without a fair trial and Gary Kasparov was arrested repeatedly. Non-governmental organisations are harassed by means of laws which curtail the rights of civil society. The Russian leadership is not only using its courts but the entire security apparatus as well in the meantime in order to intimidate political opponents. The powers that be in the Kremlin are hitting out. As a result, progress towards the rule of law and an independent justice system are also under threat. It is a perfidious strategy to brand people who are calling for genuine democracy in the country as extremists so as to take away their credibility. Putin is not a flawless democrat. He comes from the KGB and his origins leave their mark.
Russia is a member of the Council of Europe, the OSCE and the United Nations, yet it violates basic fundamental and human rights. The EU is negotiating a new partnership agreement. This agreement must contain a section on human rights which is also a constituent part of all agreements and treaties. We are showing our solidarity with our friends in Russia who are fighting for a peaceful and democratic future.
author. - Madam President, the clampdown on peaceful demonstrators some weeks ago sends an alarming message about the future of basic freedoms in Russia: freedoms of speech, the media and demonstrations. The Russian Government committed itself to guaranteeing these freedoms as a condition for being admitted to the Council of Europe in 1996. Today, 11 years later, the majority of people in Russia feel insecure and have no trust in law and justice. Sixty-five per cent claim to be unhappy, and more than half disapprove of the Government, which is already heading beyond mere authoritarianism, as one opposition leader put it.
We expect the Russian Government to react to this resolution, which is a unanimous expression of serious but friendly concern. We also expect the European Council and Commission to make it absolutely clear at the forthcoming EU-Russia Summit that restoration of these basic freedoms will be a crucial test of Russia's ability and willingness to be a credible international partner.
At this point, Russia has become essentially an authoritarian state. EU leaders will share responsibility for the further worsening of the situation there if they are not willing or able to face these new realities with determination and clarity. Speaking with one voice, on the basis of European values, is the only way to help Russia back to the road of democracy. It is vital that Russian citizens should enjoy the same freedoms - including freedom from fear and police violence - that we have been enjoying.
author. - (NL) Madam President, for a long time, the countries of the old European Communities laboured under the illusion that the authoritarian one-party state and the violent oppression of any form of organised opposition in Russia were a product of Communism. I remember that the German radical student leader Rudi Dutschke, who has been dead for a long time now and was nick-named the Bürgerschreck, warned the Left in Western Europe against this position. In his view, what happened in Russia at the time was completely unrelated to Socialism or Communism, but very much related to what he referred to as an 'Asian' tradition. This is a tradition in which a small group, using the toughest measures, manages to remain in charge in a large and sparsely populated country.
Every time someone in Russia is put in power who wishes to resolve this unsatisfactory situation, there has, to date, been every chance that his successor would have resorted to the old abuses. Khrushchev in the 50s and 60s, and Gorbachev in the 80s and 90s failed to change Russia from the top down.
The current President, Putin, like the tsars and Stalin previously, seamlessly fits into this old Russian mould. He managed to gain power when his chaotic predecessor, Yeltsin, was no longer able to run the country, and, having gained popularity among the Russians by destroying Chechnya, is now in the process of taking away their democracy.
Unfortunate is the country that owns oil or natural gas, because the possession of them, and of the wealth that exports bring in, puts the leaders in a stronger position of power and makes domestic change virtually impossible. Moreover, the criticism levelled by most of the outside world that wants to buy energy will quickly subside. Russia now finds itself in the same position as Saudi Arabia or Iran. Even in the two largest cities, which, so far, offered the most scope for criticism and diversity, demonstrations by opponents are made impossible. The European countries and their residents should not accept this lying down, but should act in solidarity with those who want to turn Russia into a decent democracy.
author. - (EL) Madam President, the need to develop relations between the European Union and Russia and the creation of a new dynamic strategic partnership, as required under the geo-economic and geo-strategic circumstances, cannot lessen or negate our criticism about the continuing infringements of human rights and fundamental freedoms in Russia. I understand and comprehend the European Union's 'Realpolitik' vis-à-vis Russia; at the same time, however, we also need to defend the basic principles of our collective European democratic civilisation. From this point of view, I consider it necessary for the question of human rights to be placed high on the European Union's agenda and within the framework of reinforced political dialogue with Russia and its political leadership. A first opportunity will be the summit on 17 May and the meeting with President Putin.
However, I should like to comment on something else. It would be a serious political mistake for the European Union to equate human rights in Russia and the situation that prevails there with just certain circles which are openly funded by specific Russian political refugees within the known clique of oligarchs. The recent statements by Mr Berezovsky in London are typical of the intentions of certain circles.
on behalf of the PPE-DE Group. - (DE) Madam President, ladies and gentlemen, Russia is a land of culture. Its achievements in the fields of literature, music and the performing arts time and again gain our admiration and respect. In this respect, Russia is a true member of the European family of nations.
However, Russia also has its shady side. The measures currently being taken by the Russian Government against human rights and fundamental freedoms are casting very dark shadows. To act against its own citizens in the manner it did on 14 and 15 April in Moscow and St. Petersburg is unworthy of a genuine member of the United Nations and the Council of Europe.
The freedom of speech and freedom of the press are the cornerstones of a democratic State. The peoples of Europe, including the citizens of Russia, paid for these rights with their blood. It is therefore a disgrace that Putin's Government, which lays claim to be a world power and offers its services as a mediator in all international conflicts while strutting like a peacock, is acting against its own people in such a cowardly and violent manner.
Such a government cannot negotiate with us at eye level or as a partner having equal rights. Freedom is always the freedom to dissent. This should be impressed on the Russian Government.
on behalf of the PSE Group. - (PL) Madam President, I would like to begin by expressing my admiration for the great Russian leader, Boris Yeltsin. He is one of the people we have to thank for the triumph of democracy over dictatorship in the second half of the twentieth century. Yeltsin represented the real Russia, a Russia that fosters civil society, a democratic Russia, a Russia which upholds the rule of law.
This week, in Strasbourg, there was a special meeting of the Subcommittee on Human Rights in the Committee on Foreign Affairs, during which we carefully interviewed witnesses regarding what is happening in Russia at the moment. All agreed that Russia is heading in a dangerous direction. The careful monitoring of the upcoming elections to the Duma in December of this year and the presidential elections next year are currently most important to the European Parliament. On our part, we have to do everything we can to bring civil society in Russia closer to democracy, to help these institutions ensure that the elections are truly free, fair and that the results not falsified.
on behalf of the UEN Group. - (PL) Madam President, very sad events are taking place in Russia. Attempts to bring democracy to Russia are being suppressed, as are demonstrations and freedom of speech. However, we must be aware of the fact that Russia does not have a tradition of democracy and that those, such as Alexander I, who wanted to bring democracy to Russia in the past, have had to give up or have been widely criticised, as was the case with Boris Yeltsin, as he passed away. We have to be aware of the fact that, according to surveys, more Russians want order than democracy. This is why, when we support everything that is positive in Russia and which brings hope, we have to be aware that, in dealing with the Russian Government, we are drawing up agreements with a government which has a different set of values to Europe. Russia does not have, and has no experience of democracy at home. Neither does it have any experience of normal, civilised behaviour in terms of external relations. This should serve as a warning to all those who want to build a future for Europe on the hope that Russia will show solidarity and be a good partner.
on behalf of the IND/DEM Group. - (PL) Madam President, moves to repress the opposition, crush peaceful demonstrations, limit the freedom of speech and infringe human rights are worrying phenomena that should be denounced in whichever country they may occur.
Unfortunately, these accusations could be levelled at all powers today, both from the East and the West, who usurp the right to dominate the world, who want to be global judges, policemen and moral watchdogs. Accusing Russia of anti-democratic practices and human rights infringements today could be described as 'the pot calling the kettle black'.
The harassment of political opponents, ethnic and religious minorities, as well as measures that make it difficult for people to practice their religion - these are all part of everyday political life in many parts of the world, although it is often disguised by lies reported by the media. Above all, the fundamental right of all people to life, from conception to a natural death, is violated across the whole world, both in Russia and in the European Union. There are no innocent parties here! This crime is the root of all evil!
(DE) Madam President, in 1991, I not only got to know the most senior Estonian fighting for freedom, Tunne Kelam, but also Boris Yeltsin when he came here to Strasbourg to bear witness to a new Russia. In the meantime, there has been a massive relapse. Russia is an authoritarian state with an increasingly aggressive foreign policy. I believe we should emphasise with the utmost clarity that fish always start to stink from the head. The use of OMON militia against demonstrators and foreign journalists such as the German television correspondents would not have been possible without explicit instructions from the Kremlin. We must be clear on the fact that President Putin should bear overall responsibility for repressing the first tentative shoots of democracy and freedom in Russia.
We need clear language here and should not simply talk about slip-ups. Putin is responsible; the Russian leadership is responsible. This is about our credibility because Russia has signed up to European principles in the Council of Europe's Declaration of human rights, the observance of which we must insist on together, and with clarity.
(LT) In recent years Russia has become economically stronger, and opinion surveys show a result favourable to the present régime. Therefore, it is particularly difficult to understand the Russian Government's actions aimed at the opposition in the middle of April.
Being unable to make themselves heard in the mass media, opposition parties and non-governmental organisations have attempted to draw attention to breaches of democracy in Russia. The inappropriate reaction to demonstrations of just a few thousand people, as well as the actions of the militia and OMON, reduce the already faltering authority of Russia in the West and complicate the forthcoming negotiations for a new treaty between the EU and Russia.
Only a few officials in Moscow dare to admit that the actions of the power structures have exceeded permissible limits. Human rights breaches and growing tension between the government and the opposition in Russia, as the election campaign is only just beginning, reduce hope that the campaign will be transparent and democratic.
Madam President, honourable Members, first of all, I would like to express my thanks for having the opportunity to participate in the debate for the second time and take the floor as the German spokesperson on human rights.
We all watched the events of 14 and 15 April in Moscow and St. Petersburg with a great deal of anxiety. Quite a few of us wonder whether, in view of these developments, the freedom of assembly in Russia is in jeopardy. The Russian Constitution guarantees Russian citizens the right to assemble peacefully, without bearing arms, in order to hold rallies and demonstrations, parades and pickets.
This is obviously contrary to the manner in which the Russian authorities acted recently against demonstrators in Moscow, St. Petersburg and Nizhny Novgorod. Gary Kasparov reported these actions to me in a personal telephone call. It also needs to be borne in mind that the demonstrations of 14 and 15 April differed from previous marches in that the militia acted in a more hard-line manner and that, on this occasion, accredited journalists were detained temporarily as well as attacked.
The reporting carried out by several newspapers after the incidents was thoroughly critical. Kommersant talked about 'Making mincemeat of those who disagreed' and Moskovskiy Komsomolets about 'All power to OMON', while Novaya Izvestiya talked about 'A besieged fortress and unprecedented toughness'.
However, there were also reports in which events were played down. A similar picture could be seen in the reaction of the Russian Government. While some government offices defended the action, the spokesperson on human rights, for example, Mr Lukin, conceded that the police had substantially exceeded their authority. The Governor of St. Petersburg, Mr Matvienko, ordered all complaints regarding attacks by Russian police units to be investigated. Sergei Yastrzhembsky, adviser to the Russian President on EU issues, made the same demand, while Ella Pamfilova, Chair of the commission, pointed out that the actions of the militia had damaged Russia's standing worldwide.
The Federal German Government also reacted to these events and, on 16 April, publicly expressed its anxiety in a statement given by the EU Council Presidency. In addition, Germany's Deputy Government spokesperson, Mr Thomas Steg, declared in Berlin on 16 April that the excessive use of force at the weekend was cause for concern. The action taken against journalists was also unacceptable.
The Federal German Government is awaiting a full account of events from the Russian authorities. Following the incidents in Moscow and St. Petersburg, the German embassy in Moscow immediately lodged a complaint at a high level and requested an immediate and full explanation. We will naturally also speak to the Russian authorities with a certain degree of vigour concerning the situation regarding the freedom of speech and the freedom of assembly at the forthcoming human rights consultations between the EU and Russia which are scheduled for 3 May.
The development of the human rights situation in Russia must continue to be followed very attentively. This especially applies to the freedom of speech and assembly and free and fair access to the media. As a member of the United Nations, including its role as a member of the new Human Rights Council, the Council of Europe and the OSCE, Russia is obligated to respect fundamental rights. Respect for these fundamental rights is also of the utmost importance in view of the forthcoming elections in Russia.
We will make it clear to Russia that it is in the country's own interests to do everything possible to ensure that the freedom of speech and the freedom of assembly are strengthened and not weakened further.
I believe that a substantial part of the values and human rights on which Europe is founded have been established by Russian intellectuals and artists. We should remind ourselves of this fact and ensure that we continue to tread along this path and not a different one.
(Applause)
Madam President, the Commission is also concerned at the disproportionate use of force by Russian law enforcement agencies against peaceful demonstrators and journalists, notably in Moscow and St Petersburg on 14 and 15 April. We are also concerned at a number of arbitrary detentions made at the same opposition protests.
Freedom of expression and freedom of assembly - including the holding of demonstrations - are fundamental human rights. They are the cornerstones of pluralistic democracy. Russia has committed itself to respecting those freedoms through its membership of the UN, the OSCE and the Council of Europe. In the period leading up to the Russian parliamentary and presidential elections, that respect is all the more crucial.
The EU raised the above-mentioned concerns in a Presidency statement on 16 April. We note that the Deputy Presidential Spokesman publicly stated that some over-reaction by riot police had taken place.
The Commission will continue to follow developments in the pre-election period in Russia closely. We will also continue to raise these issues in our bilateral talks with the Russian authorities, for example in the forthcoming regular EU-Russia Human Rights Consultations on 2 and 3 May.
The debate is closed.
The vote will take place shortly.